—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered February 4, 1997, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of assault in the first degree and to disprove the defendant’s justification defense beyond a reasonable doubt (see, Matter of Y. K., 87 NY2d 430). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.